                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTIRCT OF MISSOURI
                                   CENTRAL DIVISION

TRACY CURRY,                                        )
                                                    )
        Plaintiff,                                  )
                                                    )      Case No. 2:20-CV-04101-BCW
v.                                                  )
                                                    )
LOWE’S HOME CENTERS, LLC                            )
                                                    )
        Defendant.                                  )

                                  STIPULATION FOR DISMISSAL

        NOW COME Plaintiff, TRACY CURRY, and Defendant, LOWE’S HOME CENTERS,

LLC, by and through their attorneys, and having settled all matters in controversy, hereby stipulate

that this case and all of Plaintiff’s claims therein shall be dismissed with prejudice. Each party to

bear their own costs.

Dated this 17th day of March, 2021.

 _____/s/ Brandon C. Potter___________             ____/s/ Jessica A. Brasel_____________
 Brandon C. Potter, MO #52232                      Jessica A. Brasel, MO #56418
 Aaron Sachs & Associates, P.C.                    LEWIS BRISBOIS BISGAARD & SMITH LLP
 3271 East Battlefield Road, Suite 350             Mark Twain Plaza II
 Springfield, Missouri 65804                       103 W. Vandalia Street, Suite 300
 Telephone: 417.889.1400                           Edwardsville, Illinois 62025
 Facsimile: 417.990.5359                           Telephone: 618.307.7298
 bpotter@autoinjury.com                            Facsimile: 618.692.6099
                                                   Jessica.Brasel@lewisbrisbois.com
 ATTORNEYS FOR PLAINTIFF
 TRACY CURRY                                       ATTORNEYS FOR DEFENDANT
                                                   LOWE’S HOME CENTERS, LLC




4850-6270-7937.1
          Case 2:20-cv-04101-BCW Document 28 Filed 03/17/21 Page 1 of 1
